Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This case is in response to the amendment filed on January 13, 2020. Claims 1-20 are pending. Claims 1-20 represent TRANSMITTING DATA INCLUDING PIECES OF DATA. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22, 1-20 and 1-20 of U.S. Patent No.(s) 10,057,106, 10,075,505 and 10,587,679, respectively, to Clerc. Although the claims at issue are not identical, they are not patentably distinct from each other because a comparison between the set of claims shows that the instant claims 1-20 are anticipated by claims 1-22 and 1-20 of patent(s) ‘106, ‘505 and ‘676.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


3.	Claim 1-6, 7-12, 14-17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lad U.S. 20140250076 in view of Chui et al. U.S. 20020159632.

Lad teaches the invention substantially including image level copy of restore, such as image level restore without knowledge of data object metadata (see abstract).

As to claim 1, Lad teaches a server system and a method comprising:
database for storing data (paragraph 18);
a memory device for storing data selected from the data in the database (paragraph 18); and 
the processing device that:
		selects data from the database (paragraphs 19, 37, 47);
		stores the selected data in the memory device (paragraphs 37, 44, 47).
Lad discloses substantial features of the claimed invention, but fails to explicitly teach transmits over a communication network an availability signal to a client, the 
However,  Chui teaches graphic image re-encoding and distribution system and method. Chui discloses transmits over a communication network an availability signal to a client, the availability signal including an identifier of the selected data and indicating that the selected data is stored in the memory device and is available to be accessed by the client (paragraphs 73, 113, 114)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lad in view of Chui to provide transmits over a communication network an availability signal to a client, the availability signal including an identifier of the selected data and indicating that the selected data is stored in the memory device and is available to be accessed by the client for the purpose of enabling portions/blocks of images to be efficiently downloaded from a server to various devices for viewing, thereby greatly reducing the request to display delay.

As to claim 2, Lad and Chui teach the server system of claim 1, wherein the memory device comprise a cache memory of a server, the selected data comprises a selected block of data and the availability signal comprise a block availability signal (paragraphs 73, 113, 114 of Chui).

As to claim 3, Lad and Chui teach the server of claim 2, wherein the client comprise a plurality of clients and the processing device transmits the block availability 

Claims 11-13 and 20 did not teach anything different from above rejected claims 1-3, therefore are rejected similarly.
Allowable Subject Matter
4.	Claims 4-10 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
5.	Applicant's arguments filed on January 13, 2021 have been fully considered but they are not persuasive.

A)	Applicant argues that Applicant respectfully submits that these references are unrelated and would not have been combined as alleged by the Examiner. Thus, no person of ordinary skill in the art would have considered combining these disparate references, absent impermissible hindsight. Further, Applicant submits that there is no motivation or suggestion in the references to urge the combination as alleged by the 
As to point A), Examiner respectfully disagrees. 
In response to applicant’s argument that tno person of ordinary skill in the art would have considered combining these disparate references, absent impermissible hindsight, and there is no motivation or suggestion in the references to urge the combination as alleged by the Examiner, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one would be motivated to combine these two references for the purpose of enabling portions/blocks of images to be efficiently downloaded from a server to various devices for viewing, thereby greatly reducing the request to display delay.

B) 	Applicant argues that neither Lad, nor Chui nor any alleged combination thereof teaches or suggests " transmits over a communication network an availability signal to a client, the availability signal including an identifier of the selected data and indicating that the selected data is stored in the memory device and is available to be accessed by the client", as recited, for example, in 1.
As to point B), Examiner respectfully disagrees.
In paragraph 135, Chui discloses FIG. 17 depicts an image directory data structure 420 for storing directory entries for facilitating access to a set of images. The image directory data structure 420 may be used in either client devices and/or in server devices to store entries that facilitate access to images and blocks of those images at a plurality of resolution levels. The entry 422 for a particular image includes pointers and links to block image files at multiple levels of resolution. The following is a description of those portions of this entry data structure that were not described previously. With respect to the pointer 406 to the full image file, two links 430 and 432 have been added. In particular, a "full image - up link" 430 points to the image file, if any, at the next higher resolution level, while the "full image--down link" 432 points to the image file, if any, at the next lower resolution level. These two links 430, 432 facilitate zoom in and zoom out operations by full bandwidth client devices that are working with full image files. Further in paragraph 148, Chui discloses The present invention is also very useful in networks that include low CPU bandwidth client devices, because it helps to substantially reduces the request to display delay time associated with downloading and displaying images by.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EL HADJI M SALL/Primary Examiner, Art Unit 2457